Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00393-CR

                                      Felix Ezekiel CAMPOS,
                                             Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR1273
                             Honorable Philip Kazen, Judge Presiding

Opinion by:      Sandee Bryan Marion, Justice

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: June 5, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           A jury found appellant, Felix Campos, guilty of robbery.     The trial court assessed

punishment at seventy-five years’ confinement with credit for time served. Appellant’s court-

appointed appellate attorney filed a brief containing a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced. Counsel concludes that the

appeal is without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). Appellant was informed of his right to review the record and of his right to file a pro se

brief. Appellant did not file a pro se brief.
                                                                                                       04-12-00393-CR


         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate

counsel’s motion to withdraw. 1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.CSan Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.CSan Antonio 1996, no pet.).



                                                            Sandee Bryan Marion, Justice


Do not publish




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for
discretionary review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-